     Case 3:20-cv-00672-MMD-CLB Document 3 Filed 12/07/20 Page 1 of 3



1                              UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3     RACHEL MARIE WHITTED                                 Case No. 3:20-cv-00672-MMD-CLB
      (#1212277), aka Ralph Whitted,
4                                                                         ORDER
                                             Plaintiff
5
             v.
6
      NORTHERN NEVADA DEPARTMENT
7     OF CORRECTIONS, et al.,
8                                       Defendants
9
10   I.     DISCUSSION

11          On December 2, 2020, Plaintiff, an inmate in the custody of the Nevada

12   Department of Corrections (“NDOC”), submitted a civil rights complaint under 42 U.S.C.

13   § 1983 and filed an application to proceed in forma pauperis. (ECF Nos. 1-1, 1). Plaintiff’s

14   application to proceed in forma pauperis is incomplete.

15          Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, an inmate seeking to begin

16   a civil action in this Court may apply to proceed in forma pauperis in order to file the civil

17   action without prepaying the full $402 filing fee. To apply for in forma pauperis status, the

18   inmate must submit all three of the following documents to the Court:

19          (1) a completed Application to Proceed in Forma Pauperis for Inmate, this

20          Court’s approved form (i.e. pages 1 through 3 with the inmate’s two signatures on

21          page 3),

22          (2) a Financial Certificate properly signed by both the inmate and a prison or jail

23          official (i.e. page 4 of this Court’s approved form), and

24          (3) a copy of the inmate’s prison or jail trust fund account statement for the

25   previous six-month period.

26          Plaintiff has not submitted a fully complete application to proceed in forma pauperis

27   on this Court’s approved form or a Financial Certificate and an inmate account statement

28   for the previous six-month period. Accordingly, the Court denies Plaintiff’s application to
     Case 3:20-cv-00672-MMD-CLB Document 3 Filed 12/07/20 Page 2 of 3



1    proceed in forma pauperis (ECF No. 1) without prejudice because the application is
2    incomplete. The Court will grant Plaintiff a one-time extension to file a fully complete
3    application to proceed in forma pauperis containing all three of the required documents.
4    Plaintiff will file a fully complete application to proceed in forma pauperis on or before
5    February 2, 2021. Absent unusual circumstances, the Court will not grant any further
6    extensions of time. If Plaintiff does not file a fully complete application to proceed in forma
7    pauperis with all three required documents on or before February 2, 2021, this case will
8    be subject to dismissal without prejudice for Plaintiff to file a new case with the Court
9    when Plaintiff is able to acquire all three of the documents needed to file a fully complete
10   application to proceed in forma pauperis or pays the full $402 filing fee.
11          A dismissal without prejudice means Plaintiff does not give up the right to refile the
12   case with the Court, under a new case number, when Plaintiff has all three documents
13   needed to submit with the application to proceed in forma pauperis. Alternatively, Plaintiff
14   may choose not to file an application to proceed in forma pauperis and instead pay the
15   full filing fee of $402 on or before February 2, 2021 to proceed with this case.
16          The Court will retain Plaintiff’s civil rights complaint (ECF No. 1-1), but the Court
17   will not file the complaint unless and until Plaintiff timely files a fully complete application
18   to proceed in forma pauperis with all three documents or pays the full $402 filing fee.
19   II.    CONCLUSION
20          For the foregoing reasons, IT IS ORDERED that Plaintiff’s application to proceed
21   in forma pauperis (ECF No. 1) is denied without prejudice to file a new fully complete
22   application to proceed in forma pauperis with all three documents.
23          IT IS FURTHER ORDERED that the Clerk of the Court will send Plaintiff the
24   approved form application to proceed in forma pauperis by an inmate, as well as the
25   document entitled information and instructions for filing an in forma pauperis application.
26          IT IS FURTHER ORDERED that on or before February 2, 2021, Plaintiff will either
27   pay the full $402 filing fee for a civil action (which includes the $350 filing fee and the $52
28   administrative fee) or file with the Court:



                                                   -2-
     Case 3:20-cv-00672-MMD-CLB Document 3 Filed 12/07/20 Page 3 of 3



1           (1) a completed Application to Proceed in Forma Pauperis for Inmate on this
2           Court’s approved form (i.e. pages 1 through 3 of the form with the inmate’s two
3           signatures on page 3),
4           (2) a Financial Certificate properly signed by both the inmate and a prison or jail
5           official (i.e. page 4 of this Court’s approved form), and
6           (3) a copy of the inmate’s prison or jail trust fund account statement for the
7    previous six-month period.
8           IT IS FURTHER ORDERED that, if Plaintiff does not file a fully complete
9    application to proceed in forma pauperis with all three documents or pay the full $402
10   filing fee for a civil action on or before February 2, 2021, this case will be subject to
11   dismissal without prejudice for Plaintiff to refile the case with the Court, under a new case
12   number, when Plaintiff has all three documents needed to file a complete application to
13   proceed in forma pauperis or pays the the full $402 filing fee.
14          IT IS FURTHER ORDERED that the Clerk of the Court will retain the complaint
15   (ECF No.1-1) but will not file it at this time.
16                  December 7, 2020
            DATED: __________________
17
18                                                UNITED STATES MAGISTRATE JUDGE
19
20
21
22
23
24
25
26
27
28



                                                   -3-
